EXHIBIT 10.5

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

FOR IMPROVED REAL ESTATE

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT FOR IMPROVED REAL ESTATE (this
“Assignment”) is made this 21st day of December, 2011, between TNP ACQUISITIONS,
LLC, a Delaware limited liability company (the “Assignor”); and TNP SRT SUMMIT
POINT, LLC, a Delaware limited liability company (“Assignee”).

W I T N E S S E T H:

THAT for and in consideration of the sum of ten dollars ($10.00) cash in hand
paid and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor does hereby transfer and assign to
Assignee all of Assignor’s rights, title, and interest in, to, and under that
certain Purchase and Sale Agreement for Improved Real Estate, dated
September 29, 2011, as amended (the “Agreement”), between CP Summit Retail, LLC,
a Georgia limited liability company, as Seller, and TNP Acquisitions, LLC, a
Delaware limited liability company, as Purchaser, in connection with the
acquisition of the property described in the Agreement (the “Loan”).

Assignee, as evidenced by its signature hereto, agrees to assume and perform the
obligations of Assignor under the Agreement.

[SIGNATURES FOLLOW]

 

1



--------------------------------------------------------------------------------

WITNESS the following signatures:

 

ASSIGNOR:     TNP ACQUISITIONS, LLC,     a Delaware limited liability company  
    By:   /s/ James Wolford                                        
                       Name:   James
Wolford                                                                     Its:
  CFO                                                                      
         

ASSIGNEE:    

TNP SRT SUMMIT POINT, LLC,

a Delaware limited liability company

      By:    

TNP Strategic Retail Operating Partnership, L.P.,

a Delaware limited partnership

its Sole Member

        By:    

TNP Strategic Retail Trust, Inc.,

a Maryland corporation

its general partner

                      By:   /s/ James
Wolford                                                                   
Name:    James Wolford                                        
                                Its:   CFO                           
                                                   

SEEN AND AGREED:

 

SELLER:     CP SUMMIT RETAIL, LLC,     a Georgia limited liability company      
By:  

/s/ R. Kent Rose                                                              

      Name:   R. Kent Rose                                         
                                Title:   Manager                            
                                              

 

2